Sognier, Judge.
By opinion dated February 9, 1984 (Anderson v. State, 252 Ga. 103 (312 SE2d 113)) the Supreme Court of Georgia reversed this court’s decision affirming appellant’s conviction for the sale of cocaine in violation of the Georgia Controlled Substances Act. Anderson v. State, 165 Ga. App. 885 (303 SE2d 57) (1983). The Supreme Court held that the trial court erred by overruling appellant’s objection to *637testimony of a GBI agent which improperly placed appellant’s character in evidence. The court also held that the objection was well-taken, corrective action was omitted by the trial court and OCGA § 24-3-2, which allows facts explaining conduct into evidence, was not applicable. Pursuant to the Supreme Court’s decision this court vacated its earlier opinion in this case by order dated February 28, 1984, and the judgment of the trial court is hereby reversed.
Decided April 4, 1984.
Rick F. Ellis, for appellant.
Thomas H. Pittman, District Attorney, Arthur W. Leach, Assistant District Attorney, for appellee.

Judgment reversed.


Deen, P. J., and Pope, J., concur.